Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation "the notification" in the claims.  There is insufficient antecedent basis for this limitation in the claim. The claim limitations should change to “the notification graphic”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STULKEN et al. (US 2016/0041305 A1, hereinafter “Stulken”).

Claim 1: Stulken discloses A cockpit display system of an aircraft (“Stulken”, Fig. 1, [0021], weather display system 100), the cockpit display system comprising:
a flight management system (FMS) (“Stulken”, Fig. 1, [0022], [0026], aircraft flight computer 116);
an uplink weather receiver (“Stulken”, Fig. 1, [0022], data transceiver 108);
a weather radar located in the aircraft (“Stulken”, Fig. 1, [0025], avionics 114);
a display device (“Stulken”, Fig. 1, [0021], aircraft display 112); 
at least one processor in operable communication with the FMS, the display device, the uplink weather receiver and the weather radar, the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to (“Stulken”, [0021], Fig. 1, processor 104; Fig. 2, process 200):
receive transmitted weather data from the uplink weather receiver (“Stulken”, Fig. 2, [0027], e.g., block 202, weather data can be received via the data receiver 108);
receive a flight plan from the FMS (“Stulken”, Figs. 1 & 2, [0026], the aircraft flight computer 116 (FMS) can provide to the computer 102 a current intended flight path);
generate a display of at least part of the flight plan for the display device (“Stulken”, Figs. 1 & 2, [0020], [0021], [0032], the aircraft display 112 displays flight path);
search for significant weather conditions along the flight plan based on the transmitted weather data; when the search determines that the flight plan is passing through or sufficiently close to at least one significant weather condition:
extract significant weather conditions data for the at least one significant weather condition from the transmitted weather data (“Stulken”, [0037], Fig. 2B, the hazard detection algorithm 252 can analyze all of the weather data to identify various instances of detected weather hazards (read: weather conditions)); 
generate the display to include a first graphical map of real-time weather data from the weather radar and to include a notification graphic associated with one or more portions of the at least part of the flight plan at which the at least one significant weather condition will occur and not to include a second graphical map of the at least one significant weather condition based on the significant weather conditions data (“Stulken”, [0022], [0039], Fig. 7A, display screen 700 includes a weather field 702 showing weather areas (710, 712) and altitude sliders 716, 718, 730a-k (notification graphic));
receive a selection of the notification graphic; and in response to selection of the notification graphic, generate the display to include the first graphical map of the real time weather data based on weather data from the weather radar and to include the second graphical map of the at least one significant weather condition based on the significant weather conditions data (“Stulken”, [0039], Figs. 7A & 7B, display screen 700 includes first graphical map (710, 712) and the second weather graphical map 726 in response to the pilot has selected the notification graphic 730c).

Claim 2: Stulken discloses the cockpit display system of Claim 1, wherein the at least part of the flight plan includes a plurality of flight segments and the notification graphic is associated with one of the flight segments at which the at least one significant weather condition will occur (“Stulken”, [0022], [0039], Figs. 7A & 7B, flight path includes flight segment 714 and notification graphic 716, 718, 730a-k).

Claim 3: Stulken discloses the cockpit display system of Claim 1, wherein display of the at least part of the flight plan includes flight segment lines extending between waypoints and the notification graphic includes highlighting around a flight segment line (“Stulken”, [0039], Figs. 7A & 7B).

Claim 4: Stulken discloses the cockpit display system of Claim 1, wherein the selection of the notification graphic is made by a cursor being positioned over the notification graphic (“Stulken”, [0022], [0039], Figs. 7A & 7B, a pilot might interact with notification graphic using a mouse, cursor control, etc.).

Claim 5: Stulken discloses the cockpit display system of Claim 1, wherein, in response to selection of the notification graphic, the display is generated to include the first graphical depiction of the real time weather data more dimly than when the notification graphic is deselected (“Stulken”, [0022], [0039], Figs. 7A & 7B).

Claim 6: Stulken discloses the cockpit display system of Claim 5, wherein the notification graphic is deselected by a cursor not being positioned over the notification graphic (“Stulken”, [0039], Figs. 7A & 7B).

Claim 7: Stulken discloses the cockpit display system of Claim 1, wherein the second graphical map of the at least one significant weather condition is shown and hidden depending on whether the notification is selected or deselected (“Stulken”, [0039], Figs. 7A & 7B).

Claim 8: Stulken discloses the cockpit display system of Claim 7, wherein the notification is selected or deselected by a cursor hovering over or not hovering over the notification graphic, respectively (“Stulken”, [0022], [0039], Figs. 7A & 7B).

Claim 9: Stulken discloses the cockpit display system of Claim 1, wherein the search for significant weather conditions along the flight plan includes applying, to the transmitted weather data, a weather relevancy filter using one or more weather criteria and applying a distance relevancy filter using one or more criteria of distance relative to the flight plan (“Stulken”, [0002], [0020]).

Claim 10: Stulken discloses the cockpit display system of Claim 9, wherein the weather criteria are adaptive to status or defect reports from aircraft components or systems (“Stulken”, [0002], [0020], [0037]).

Claim 11: Claim 11 is directed to a method for implementing the method steps of claim 1. Therefore, claim 11 is rejected under similar rationale.

Claim 12: Claim 12 is directed to the method of claim 11 for implementing the method steps of claim 2. Therefore, claim 12 is rejected under similar rationale.

Claim 13: Claim 13 is directed to the method of claim 11 for implementing the method steps of claim 3. Therefore, claim 13 is rejected under similar rationale.

Claim 14: Claim 14 is directed to the method of claim 11 for implementing the method steps of claim 4. Therefore, claim 14 is rejected under similar rationale.

Claim 15: Claim 15 is directed to the method of claim 11 for implementing the method steps of claim 5. Therefore, claim 15 is rejected under similar rationale.

Claim 16: Claim 16 is directed to the method of claim 15 for implementing the method steps of claim 6. Therefore, claim 16 is rejected under similar rationale.

Claim 17: Claim 17 is directed to the method of claim 11 for implementing the method steps of claim 17. Therefore, claim 17 is rejected under similar rationale.

Claim 18: Claim 18 is directed to the method of claim 17 for implementing the method steps of claim 8. Therefore, claim 18 is rejected under similar rationale.

Claim 19: Claim 19 is directed to the method of claim 11 for implementing the method steps of claim 9. Therefore, claim 19 is rejected under similar rationale.

Claim 20: Claim 20 is directed to the method of claim 19 for implementing the method steps of claim 10. Therefore, claim 20 is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,000,972 (Cahoon) — discloses system and method for enabling display of vertical weather information on an aircraft horizontal weather display.
US 2014/0039734 (Ramaiah) — discloses aircraft systems and methods for displaying weather information along flight path.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143